Case 3:18-cv-00745-MHL Document 77 Filed 05/27/21 Page 1 of 2 PagelD# 1277

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
WENDI H. ANDERSON,
Plaintiff,
Vv. Case No. 3:18-cv-745-MHL

THE SCHOOL BOARD OF GLOUCESTER COUNTY

Defendant.

ORDER

This matter is before the Court on the Parties’ Renewed Joint Motion to Modify Initial
Pretrial Order, (ECF No. 75), through which the parties seek an entry of an Order modifying
certain provisions of the Initial Pretrial Order entered in this matter.

The Court having found good cause to do so, the Parties’ Renewed Joint Motion to
Modify Initial Pretrial Order, (ECF No. 75), is GRANTED. Deadlines set forth in the Initial
Pretrial Order are modified as follows:

1. Defendant shall designate its experts by June 18, 2021, and Plaintiff shall

designate any rebuttal expert by July 13, 2021.
2s All discovery must be concluded not later than September 15, 2021.
3. Motions challenging the designation of experts or expert testimony based on

Daubert v. Merrell Dow Pharmaceuticals, Inc. shall be filed not later than

 

September 17, 2021. Any hearing on such a motion, if necessary, will take place
no later than October 29, 2021, subject to the Court’s availability.

4, All dispositive motions shall be filed not later than October 1, 2021. Any hearing
Case 3:18-cv-00745-MHL Document 77 Filed 05/27/21 Page 2 of 2 PagelD# 1278

on a dispositive motion, if necessary, shall take place no later than October 29,
2021, subject to the Court’s availability.

5; The Parties shall meet and confer regarding stipulated facts by October 22, 2021
and shall file the written stipulations by October 29, 2021.

6. Plaintiff's proposed list of witnesses and exhibits and pleading designating other
discovery material to be offered into evidence shall be filed by October 6, 2021,
Defendant's proposed list and pleading shall be filed by October 15, 2021, and
Plaintiff's rebuttal list and pleading shall be filed by October 21, 2021. Any
objection to any witnesses, exhibits, or discovery material shall be noted in an
appropriate pleading and filed at least 10 days before trial.

‘s All other deadlines for filings and submissions in the Initial Pretrial Order
calculated from the date of trial shall remain unchanged.

It is so ORDERED.

4h.
Entered this 27 dayof Ma d , 2021,

M. Hannah Lauck
United States District Judge

 

 
